DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claim 62 is supported by the specification. The new claims 87-89 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
No new grounds of rejection are set forth below.  Thus, the following action is properly made final.
Claim Objections
Claim 62 is objected to because of the following informalities: “acrylonitrile styrenic acrylate” should be “acrylonitrile styrenic acrylate copolymer”. Other similar terms should be amended as well. Appropriate correction is required.
Claim 87 and 89 is objected to because of the following informalities: “the mean particle size” should be “the mean particle size of polymer (A)”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 62-66, 69-71, 73, 78-79, 85, 87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 62 recites haze value and claim 78 recites transmittance, both values are thickness dependent. From scientific point of view, the claimed values are meaningless without reciting thickness. For purposes of expediting prosecution, any number would read on the claimed values.
Allowable Subject Matter
Claims 88-89 are allowable.
Claims 62-66, 69-71, 73, 78-79, 85, 87 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the present claims are allowable over the closest references: Owens (US 3,843,753). Owens teaches a sheet comprising a composition comprising PVC and a composite interpolymer. However, Owens does not teach or fairly suggest a polymer (A) having a mean particle size of 70 to 250 um as claimed. In light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Response to Arguments
Applicant's arguments and affidavit filed 7/29/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that thickness does not affect % haze readings as long as the testing is completed according to the ASTM 1003, it is noted that ASTM 1003 measures transmittance. Based on two journal articles, the haze value is thickness dependent. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763